Exhibit 10.1
SEVERANCE AGREEMENT AND RELEASE OF CLAIMS
          This Severance Agreement and Release of Claims (“Agreement”) is
between Gary L. Brewer (“Brewer”) and Robbins & Myers, Inc., with corporate
offices at 51 Plum Street, Suite 260, Dayton, Ohio 45440, and other related
groups and companies of Robbins & Myers, Inc., including the Process Solutions
Group (“Robbins & Myers” or “Company”).
          Brewer and Robbins & Myers make this Agreement under the following
circumstances:
          A. Brewer has been employed with the Company as Vice President and
President of the Process Solutions Group.
          B. The Company has decided to terminate Brewer’s employment effective
April 9, 2009.
          C. As a result, the Company has offered, and Brewer has agreed to,
certain individualized severance benefits in connection with the decision to
terminate his employment, and Brewer has agreed to release the Company from any
and all claims arising out of his employment with the Company, including his
employment termination.
          WHEREFORE, Robbins & Myers and Brewer agree as follows:
          1. EMPLOYMENT SEPARATION. Effective April 9, 2009, Brewer will
terminate his employment with the Company, including his position as Vice
President of Robbins & Myers and his position as President of the Process
Solutions Group. Until April 9, 2009, Brewer will be considered an active
employee of the Company with normal pay and benefits. In addition, effective
April 9, 2009, Brewer resigns his position as an officer and/or director of any
and all subsidiaries or affiliates of Robbins & Myers, Inc. in which he holds
any such office.
          2. SEVERANCE PAY. The Company will pay to Brewer a total of
$265,000.00 in severance pay (“Severance Amount”), which will be paid as
follows: $130,000.00 on April 15, 2009 (or such later date upon which the seven
(7) day revocation period set forth in paragraph 15(d) has expired) and
$135,000.00 on October 15, 2009. The required withholding and other applicable
payroll taxes will be deducted from such severance payments.
          3. MEDICAL AND OTHER HEALTH CARE COVERAGE. For the period of April 9,
2009 through April 30, 2010 (the “Benefit Period”), the Company will continue to
provide Brewer, and his eligible dependents, with medical, dental, vision and
EAP plan(s) coverage provided Brewer is not employed with an employer who
provides comparable coverage to him. This medical, dental, vision and EAP
plan(s) coverage will be provided to Brewer during the Benefit Period on the
same terms and employee contribution basis as are in effect for active exempt
employees of the Company. Required contributions will be deducted from Brewer’s
severance payments. Thereafter, Brewer will be eligible to elect coverage
provided under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) and
to receive a COBRA premium reduction until December 31, 2009 pursuant to the
American Recovery and Reinvestment Act of 2009.

 



--------------------------------------------------------------------------------



 



          4. STOCK OPTIONS; RESTRICTED SHARES AND PERFORMANCE SHARES. All stock
options, restricted shares and performance shares previously available to Brewer
will be handled according to the terms and conditions set forth in the relevant
plan and award agreements and documents as affecting an employee whose
employment is terminated employment on April 9, 2009. In February 2008, 2,778
shares of restricted stock issued to Brewer vested (the “2008 Shares”). The
Severance Amount includes and satisfies any obligation that the Company may have
to Brewer for any additional tax liability that Brewer may incur resulting from
the vesting of the 2008 Shares.
          5. OUTPLACEMENT SERVICES. The Company shall pay the expense of
outplacement services for the benefit of Brewer up to a maximum of $15,000.00.
The outplacement service will be provided by a vendor chosen by Robbins & Myers.
          6. OTHER BENEFITS. Brewer agrees that the payments and benefits
provided under this Agreement are greater than any to which he would otherwise
be entitled under Company policies or practices. Brewer also agrees that the
payments and benefits provided under this Agreement are all that he will receive
from the Company, and that these payments and benefits are in lieu of, and
replace, any payments which Brewer might have claimed eligibility for, or
entitlement to, under Company policy or practice except for: (a) benefits to
which Brewer is entitled under the Robbins & Myers, Inc. Employee Savings Plan;
(b) benefits to which Brewer is entitled under Robbins & Myers, Inc. Pension
Plan; and (c) any unused 2009 vacation pay. All benefits under the Company’s
Executive Supplemental Retirement Plan are forfeited in accordance with the
terms of such plan.
          7. RELEASE OF CLAIMS. In consideration of the payments and benefits
provided to Brewer under this Agreement, Brewer, on behalf of himself, his
heirs, assigns and agents, fully settles, releases, and forever discharges
Robbins & Myers, Inc., its groups and affiliates and subsidiaries, and their
present and former officers, directors, agents, employees, and all other
companies, groups and subsidiaries affiliated with Robbins & Myers, Inc., from
any and all claims, demands, liabilities, costs, attorneys’ fees, damages,
actions, and causes of action arising out of or related to his employment, his
termination from employment with the Company, or the 2008 Shares. This includes,
but is not limited to, any and all claims under the following federal statutes
and like or similar state or local laws: Title VII of the Civil Rights Act of
1964, as amended; the Age Discrimination in Employment Act; the Equal Pay Act;
the Americans with Disabilities Act; the Employee Retirement Income Security
Act; the Worker Adjustment and Retraining Notification Act, the Older Workers
Benefit Protection Act, and the Family and Medical Leave Act, as well as any
other type of employment discrimination, wrongful discharge, retaliation, breach
of express or implied contract, promissory estoppel, emotional distress,
intentional tort, or personal injury claim. This release covers claims known and
unknown to Brewer as of the effective date of this Agreement.
          8. CONFIDENTIAL INFORMATION, NON-COMPETITION AND RETURN OF COMPANY
PROPERTY. Brewer agrees that he will remain bound to all obligations of
confidentiality to the Company. As a result, Brewer agrees not to disclose any
Confidential Information unless he is required by law to do so. Further, Brewer
acknowledges the terms of the Code of Business Conduct, and the confidentiality
and non-competition provisions in the Executive Officer Change of Control
Agreement to which Brewer is a party, and any other confidentiality and
non-competition agreements which he has previously executed with the Company,
including his obligations under those agreements. If Brewer knowingly violates
this paragraph of the Agreement, or any of the referenced agreements, the
Company may terminate any benefits provided under this Agreement and seek other
relief to which it may be

2



--------------------------------------------------------------------------------



 



entitled. Brewer agrees that for purposes of this Agreement, “Confidential
Information” shall be defined in this Agreement as follows: “Confidential
Information” means and includes, but is not limited to, matters of a technical
nature such as scientific, trade and engineering secrets, know-how, designs,
plans, formulae, processes, inventions, and research and development projects
relating to the designing, engineering and manufacturing of the products of the
Company, and matters of a business nature, such as cost and pricing data,
purchasing, marketing and sales policies and procedures, market analysis,
customer lists and strategies and plans for future growth and development, all
of which are of a confidential and proprietary nature to the Company, except for
any such information which is or becomes known in the public domain.
          Further, Brewer agrees to return to the Company, on or before his
termination date, all Company property or copies thereof in his possession,
including, but not limited to, any company car, cell phone, pager, computer,
printer, fax machine, credit cards, keys, files, records, business plans, and
any other property and equipment that he has received or he has in his
possession in connection with his employment with the Company.
          9. STATEMENTS. Brewer agrees that he will not make any statements or
remarks which are disparaging to, or which have the potential of harming the
Company and/or its present and former officers, directors, agents or employees,
and that he will not engage in any act or conduct which is, or could be
reasonably construed to be, detrimental to the Company’s interests, business, or
reputation.
          10. REEMPLOYMENT. In consideration of the payment and benefits
provided by this Agreement, Brewer agrees that he will not knowingly seek
re-employment and will not be eligible for re-employment with the Company, or
any entity connected with, owned or operated by the Company.
          11. COOPERATION. Brewer agrees that upon request of the Company, he
shall reasonably assist the Company or any of its direct or indirect
subsidiaries in any claims or any litigation brought by or against any of them
involving matters occurring during the period of his employment with the
Company, including, among other things, being deposed in litigation proceedings.
The Company will pay Brewer $150.00 per hour and reimburse Brewer for any
reasonable expenses or other costs that he incurs as a result of providing such
assistance.
          12. NON-ADMISSION OF LIABILITY. This Agreement does not constitute an
admission by Robbins & Myers that it has violated any contract, law or
regulation, or in any way infringed Brewer’s rights or privileges. The Company
and Brewer make this Agreement in order to end Brewer’s employment on a friendly
basis, and to avoid the costs of defending against any legal action, which
Brewer might otherwise initiate. Because this Agreement is being offered to
Brewer in order to settle and compromise any possible disputed employment or
contract claims, it may not be used as evidence for any purpose except where it
is alleged that the Agreement itself has been breached in some manner.
          13. SEVERABILITY. The provisions of this Agreement are severable. If
any provision of this Agreement is determined to be invalid or unenforceable by
a court of competent jurisdiction, the other provisions of this Agreement shall
continue in full force and effect and the voided provision shall be amended, if
permissible, to the extent necessary to render it valid and enforceable.
          14. GOVERNING LAW. All matters relating to the interpretation,
construction, and enforcement of this Agreement shall be governed by and
construed according to

3



--------------------------------------------------------------------------------



 



the laws of the State of Ohio to the extent that those laws are not preempted by
the laws of the United States of America.
          15. ACKNOWLEDGMENT. Brewer, in connection with his execution of this
Agreement, acknowledges the following:
          (a) that he is waiving all rights and claims that he has or may have
under the federal Age Discrimination in Employment Act, as well as any rights or
claims that he has or may have under other federal, state, or local laws with
regard to discrimination;
          (b) that he has been advised by the Company to consult with an
attorney prior to executing this Agreement;
          (c) that he has a period of 21 days in which to consider this
Agreement before signing it; and
          (d) that for a period of 7 days following his signing of this
Agreement, he may revoke this Agreement, and that this Agreement shall not
become effective and enforceable until that 7-day revocation period has expired.
Any revocation shall be submitted in writing to the signatory for the Company.
          16. ENTIRE AGREEMENT. The foregoing terms represent the entire
agreement between Brewer and the Company and the only consideration for signing
this Agreement. No other promises or agreements of any kind have been made
between the parties to cause them to sign this Agreement. Brewer states that he
has carefully read this Agreement, that he fully understands its terms, that he
has had full opportunity to review it with his own legal counsel, that he
understands its legal and binding effect, and that he signs this Agreement
voluntarily.

          Date: April 6, 2009
    By:   /s/ Gary L. Brewer       Gary L. Brewer   

         
FOR ROBBINS & MYERS, INC.

Date: April 6, 2009
    By:   /s/ Peter C. Wallace       Peter C. Wallace, President and CEO       
   

4